DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the scope of “substantially” in “substantially sealing the osmotic gradient driving material” is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitra et al (2013/0331929). 
Mitra et al teaches a method of reducing paravalvular leakage (see par. 0218) from a prosthetic heart, wherein the method comprises:
Providing a heart valve (see all heart valve embodiments) comprising a stent frame (self-evident in figures 1A-1C, see frame 122 in figure 12D) having a surface and a valve structure 10 associated with the stent frame.

    PNG
    media_image1.png
    179
    600
    media_image1.png
    Greyscale

Referring to at least figures 1-3, said system comprising a sealing mechanism 12 comprising at least one semi-permeable membrane 18 and at least one osmotic material driving compound 22. See par.0021, 0053, 0059, 0067 for additional detail.

    PNG
    media_image2.png
    181
    507
    media_image2.png
    Greyscale


	The method inherently comprises deploying the prosthetic heart valve in a patient.
Wherein the osmotic gradient driving material causes fluid of the patient to pass through the at least one semi-permeable membrane. See at least par.0021, 0053, 0059, 0067, 0073.
Wherein the fluid that passes through the at least one semi-permeable membrane causes the sealing mechanism to swell and such swelling reduces paravalvular leakage between the prosthetic heart valve and tissue of the patient. See at least par.0021, 0053, 0059, 0067.
Claim 2, further comprising substantially sealing the osmotic gradient driving material within the at least one semi-permeable membrane; see 20.
Claim 3, “two semi-permeable membranes and wherein the osmotic gradient driving material is placed between the two semi-permeable membranes”. Giving the claim language "two semi-permeable membranes" has been interpreted as an inner portion (inner membrane) directed toward the stent frame and an outer portion (outer membrane) directed toward the annulus when implanted; see the examiner's depiction below.

    PNG
    media_image3.png
    203
    471
    media_image3.png
    Greyscale



Claim 4, the osmotic gradient driving material inherently is at least one organic or inorganic compound. See par. 0091 teaching negatively charged. 

	Claim 6, see: [0163] Although the outer impermeable layer of the sealing device/capsule is meant to prevent any penetration of water from the glutaraldehyde into the capsule, there is a likelihood that the thickness may be insufficient given the profile constraints and as a result there may only be a limited shelf-life that may be obtained. In order to obtain an increased shelf-life where the encapsulated expandable material remains in its desirable unexpanded state until introduced within the body, an additional impermeable layer (interpreted as the dissolvable coating layer) may be needed. This additional impermeable layer is not required once the device is removed out of the storage solution, and is rinsed (water soluble) to wash all the glutaraldehyde 

Claim 7, see par. 0116. 
Claim 9, figure 2A-2C show an expandable stent from a compressed configuration to an expanded configuration and wherein the valve structure comprises at least two leaflets (shows 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mitra et al (2013/0331929). 
Mitra et al teaches the method of reducing paravalvular leak from a prosthetic heart valve as explained above including an osmotic gradient driving material. See the discussion of claim 4 and par. 0072-0108. In these 37 paragraphs, Mitra et al teaches 
However, if not inherently taught, the examiner notes the applicant’s only two paragraphs in their specification state:
Description Paragraph - DETX (62):
    Examples of suitable inorganic compounds include synthetic particles such as polyionic microbeads or nanoparticles. Other suitable inorganic compounds include sodium chloride or other salts that are conventionally found in physiological blood. In still other embodiments, gradient driving material 34 may comprise a combination of at least one inorganic compound such as a salt and at least one organic compound such as a charged organic compound. 
Description Paragraph - DETX (84):
    Once the prosthetic heart valve 20 is in a desired implant position, sheath 32 is refracted and the prosthetic heart valve 20 is allowed to uncompress or expand, as illustrated in FIG. 6. After implantation, a difference in salt concentration between the sealing mechanism 30 and the blood environment adjacent thereto will produce an osmotic imbalance and such osmotic imbalance will cause water in the blood to be drawn into the sealing mechanism 30. As the water is drawn into the sealing mechanism 30, the sealing mechanism 30 swells, which enhances the contact between the prosthetic heart valve 20 and the native valve, which reduces the potential of paravalvular leakage. 
	

Applicant has not disclosed that “an osmotic gradient driving material comprising at least one inorganic salt and at least one charged organic compound” provides an advantage, is used for a particular purpose, or solves a stated problem as noted in the two paragraphs above. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with either that of Mitra et al or 

Regarding claim 8, the method inherently comprises further comprising securing the sealing mechanism to the stent frame by at least one of a mechanical fastener and a biocompatible adhesive. Under obviousness, it would have been obvious to one skilled in the art to have tried such that the sealing mechanism does not fall off the stent frame during deployment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738